Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 1 of 17




                     EXHIBIT A
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 2 of 17




    SENIOR MANAGER RESTRICTIVE COVENANTS, CONFIDENTIALITY AND
           INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

As a condition of employment and in consideration of the parties’ mutual covenants and
promises herein, you, the undersigned “Employee”, and the undersigned “Company” agree to
the terms of this Senior Manager Restrictive Covenants, Confidentiality and Intellectual Property
Assignment Agreement (hereafter “Agreement”), for the benefit of Employee and the Company
(as defined below), collectively the “parties”:

1. Purpose and Definitions

        (A)      Subject to and in reliance upon Employee’s acceptance of the terms offered in
this Agreement, Company will employ Employee, or continue the employment of Employee, in a
position of special trust and confidence wherein Employee will be provided with, or have access
to, among other highly-sensitive information, one or more of the following: Confidential
Information; interaction with customers, vendors, and/or other important business relationships
(as well as proprietary and confidential information, including strategic and tactical planning,
related to such relationships) for the purpose of developing goodwill for the business; specialized
training related to the Company’s business; and/or, intellectual property used in the Company’s
business (such as research, inventions, product-related information or proprietary systems and
processes). Employee’s services are of special, unique and extraordinary value to the Company.
The parties stipulate that the foregoing characteristics of Employee’s employment by Company
give rise to the need for the restrictions provided for in this Agreement and would give Employee
an unfair competitive advantage, and subject the Company to potentially materially adverse
impact, were it not for Employee’s obligation to abide by the covenants contained in this
Agreement.

       (B)     The following definitions will apply in this Agreement:

               i.      “Cause” shall be defined as: (i) dishonest or illegal conduct, (ii) breach of
Employee’s obligations under this Agreement or under any other agreement between Employee
and the Company, (iii) conduct in violation of Company policy or (iv) insubordination or willful
failure to perform reasonably assigned duties or any lawful direction of management, other than
failure due to physical or mental illness.

             ii.        “Company” refers to the undersigned business entity that employs
Employee within the Siemens Healthcare family of companies, and any other corporation, entity
or organization that is owned and/or controlled in material part, directly or indirectly, by Siemens
AG or an affiliate thereof, to which Employee’s employment is transferred or reassigned, or to
which Employee provides material services in the course of his/her employment. The
“Company Group” means any legal entity that is under common ownership or control with the
Company or in which Siemens AG or Siemens Healthcare GmbH owns a controlling interest,
inclusive of Siemens AG and Siemens Healthcare GmbH themselves.

           iii.      “Competing Business” refers to any business entity that develops, makes,
is known to be developing, or offers a product or service that competes with, or is reasonably

                                                 1
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 3 of 17




expected (within a reasonable period of time) to compete with, a product or service of the
Company. A product or service will be considered competitive if it would replace, displace or
otherwise interfere with the business opportunities for the Company’s product(s) or service(s) of
the same, similar or comparable nature.

             iv.       “Competing Services” refer to services that either (i) are the same as,
similar to, or comparable in function or purpose to the services Employee provided, worked to
develop, managed, or supervised as an employee of the Company in the Look Back Period, or
(ii) involve the sale, servicing or development of a product or service that competes with a
product or service (existing or under development) that Employee had involvement with or was
provided Confidential Information about during the Look Back Period, (iii) involve material
involvement in business dealings with a Covered Customer on behalf of a Competing Business,
or (iv) would otherwise be likely to involve the use or disclosure of Confidential Information.

              v.       “Confidential Information” refers to information, or compilation of
information, in any form (tangible or intangible), related to the business of the Company or
Company Group that Employee acquires or to which she has exposure during the period of
employment that is not readily available to the public through proper means and that is not
authorized for public disclosure by the Company. Examples of Confidential Information
include, without any limitation: business plans and analysis; customer and prospective customer
lists; emerging commercial opportunities; research and development data; internal marketing
plans; pricing development information; business information regarding new products or
transactions or relationships with third parties which has not as yet been released or made
generally known to the public (including strategic and tactical planning information or
knowledge); information concerning unpatented or otherwise non-public Proprietary Works; and
trade secrets of the business. Subject to the terms under which it is provided to the Company,
information entrusted to the Company by third parties in confidence shall be treated as
Confidential Information. The fact that information is shared by Company with a third party in
in connection with a potential (or actual) business transaction will not cause it to lose protection
as Confidential Information, and the presence of items of public information in an otherwise
confidential compilation of information will not cause the compilation (or any of the included
Confidential Information) to lose protection as Confidential Information in its compiled form or
otherwise.

             vi.        “Covered Customer” refers to any person or entity doing business with
the Company, negotiating to do business with the Company, or to whom a proposal to do
business is pending at the time Employee’s employment with the Company ends, and that
Employee has business dealings with, manages business dealings with, or is provided (or had
access to) Confidential Information about, during the Look Back Period. If Nebraska law
controls then this definition shall be modified to cover only customers with whom Employee had
personal contact or dealings in the Look Back Period. If New York law controls then this
definition shall be modified to exclude customers that Employee had a relevant and established
business relationship with prior to employment with the Company that Employee brought to the
Company. If Oklahoma law controls then this definition shall be modified so that it is limited to
established customers of the Company.



                                                 2
           Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 4 of 17




            vii.        “Look Back Period” refers to the last two years of Employee’s
employment with the Company, or such lesser period as the Employee has been employed with
the Company if the Employee has been employed with the Company for less than two years at
the time of his or her termination; or, if the foregoing is not enforceable, then such lesser period
as a court or arbitrator finds enforceable.

           viii.     “Non-Compete Payment” shall mean a monthly payment equal to
Employee’s average monthly compensation in the previous year (or such lesser period as
Employee may have been employed) based on Employee’s total base salary and commissions (if
commissions are applicable) and excluding incentive bonuses, benefits, stock options or awards,
and any other form of indirect or deferred compensation. Such payment shall be less ordinary
taxes and withholdings consistent with Company policies and procedures. Such payment shall
be less any compensation that Employee receives or has an unqualified right to receive from
Company or any other employer (as a contractor or employee) during the Restricted Period,
including but not limited to any severance payments made to Employee by Company, which
compensation shall be credited against and reduce the payments that would otherwise have been
due under Paragraph 5(F).

             ix.      “Proprietary Works” refers to all: inventions, improvements, ideas,
discoveries, business methods, and developments (whether patentable or not and whether
reduced to practice or not); databases; mask works; original works of authorship, and other
materials for which copyright protection may be obtained, including but not limited to computer
programs, artistic works such as graphs, drawings, blueprints, CAD files or images and articles
(whether reduced to tangible form and subject to registration or not); trade secrets; and, any other
forms of legally recognized intellectual property to which rights of private ownership or control
can be held; created or conceived by Employee, alone or with others, during working hours or
outside of working hours.

              x.       “Restricted Area” refers to those counties and states within the United
States, and those comparable political subdivisions of other countries, where that portion of the
Company’s business that Employee is involved in during the Look Back Period does business or
is actively planning to do business at the time Employee’s employment with the Company
terminates; or, if the foregoing is not fully enforceable then such lesser area as a court or
arbitrator finds enforceable.1 Due to the nature of Employee’s position, unless Employee can
prove otherwise by clear and convincing evidence as to some particularly identified geographic
area at issue, it shall be presumed that the portion of Company’s business that Employee is
involved in encompasses the entire United States, each county and state within the United States,
and each additional country where the Company does business or is actively planning to do
business at the time Employee’s employment with the Company terminates. It is specifically

1
  If Louisiana law controls, then the Restricted Area shall be understood to include the following specific Parishes of Louisiana:
Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, Desoto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson,
Jefferson Davis. Jefferson, Lafayette, Lafourche, LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita,
Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the
Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermillion, Vernon, Washington,
Webster, West Baton Rouge, West Carroll, West Feliciana, Winn.


                                                                  3
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 5 of 17




understood that it is not unreasonable for the foregoing geographic limitation to cover every state
within the Unites States, and/or an entire foreign country where the Company does business
given the national and international scope of the Company’s business and Employee’s position
as a management level employee.

             xi.       “Restricted Period” is a period of one (1) year following the date upon
which Employee’s employment with the Company ends, without regard to which party ended the
employment relationship or why it was ended; or, if the foregoing is not enforceable, then such
lesser period as a court or arbitrator finds enforceable.

            xii.       “Solicit” and related terms such as “solicitation” refer to a communication
or action undertaken by Employee, or persons at Employee’s direction or under his or her
control, that can reasonably be expected to induce or encourage a particular action or reaction
(such as ending employment with the Company or diverting a business opportunity away from
the Company) irrespective of which party first initiated contact or communication.

2. Duty of Loyalty and Conflicts of Interest

        (A)    Employee will dedicate his or her full working time to the Company, and will not
perform work for another party for personal gain (outside employment) without first receiving
express written approval from senior management of the Company to do so. Company may
withhold approval only if it has a good faith basis to believe the outside employment, outside
Employee’s ordinary working hours with the Company, would create a conflict of interest or
interfere with Employee’s ability to perform his or her duties for the Company. Employee will
comply with Company’s conflict of interest and/or code of conduct policies at all times, and will
provide the Company with notice of any business opportunities that are related to the Company’s
business or to any business areas known to Employee to be subject to planning by the Company
to potentially enter within a reasonable period of time. It will be a conflict of interest for
Employee to pursue business activities that compete with Company or to engage in any conduct
that would be prohibited activity during the Restricted Period under Paragraph 5 (and its
subparts) except where it is authorized conduct undertaken in the ordinary course of employment
duties for the Company’s benefit. If Employee questions whether a business opportunity or
course of conduct is prohibited under this Agreement or would create a conflict of interest, he or
she will inquire with the Company’s Legal Department in writing before pursuing the
opportunity or course of conduct.

        (B)    Employee agrees to use the Company’s resources (such as personnel, tools,
information, third-party relationships and equipment) to further the business of the Company and
not to compete, prepare to compete, or otherwise knowingly cause harm to the Company.
Employee’s authorization to access Company computer systems is limited to the systems and
purposes approved for Employee’s position and ends entirely upon the termination of
employment. Access and/or use of the Company’s computer systems to compete or prepare to
compete, or to otherwise knowingly cause harm to the Company is never authorized access and
strictly prohibited. Gaining or attempting to gain unauthorized access to the Company’s
computers may result in both criminal and civil penalties.



                                                4
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 6 of 17




3. Non-Disclosure of Confidential Information

        (A)    During employment and for so long thereafter as the information continues to
qualify as Confidential Information under this Agreement, Employee shall not engage in any use
or disclosure of Confidential Information except where it is (a) required in the ordinary course of
the performance of Employee’s employment duties and undertaken for the benefit of the
Company, or (b) expressly authorized in writing by the Company. In the event that applicable
law requires that a time limit be placed on this nondisclosure covenant for it to be enforceable,
then this nondisclosure obligation shall expire 30 months after the end of Employee’s
employment with the Company for Confidential Information that does not qualify as a trade
secret. However, information that qualifies as a trade secret will not have this time limitation
and will remain protected for so long as it otherwise qualifies for protection as a trade secret
under applicable law. Employee will use all reasonable precautions to assure that Confidential
Information (including written materials, formulae, data (including any clinical, other
experimental or engineering), models, mechanisms, devices, drawings, designs, in each case
including drafts), regardless of form or media, are protected and kept from unauthorized persons
and unauthorized disclosure and use.

        (B)     Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be construed to prevent Employee from communicating with a relevant
governmental law-enforcement authority (the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, the Department of Labor, or another relevant agency) for
the purpose of reporting an event that Employee reasonably and in good faith believes is a
violation of law, or from cooperating with or participating in a legal proceeding relating to such
alleged violations; provided, however, that Employee shall otherwise honor the purpose of this
Agreement’s confidentiality obligations and limit disclosures of Confidential Information that
fall within the foregoing exception to Employee’s attorney and the government entity involved in
the matter at issue, unless otherwise compelled by law. If Employee receives a subpoena, court
order, or similar directive that Employee believes compels disclosure of Confidential
Information, Employee will provide the Company’s legal department as much advance notice as
is possible under the circumstances so that it may take steps to protect its Confidential
Information unless such notice is prohibited by law. Nothing in this Agreement shall be
construed to permit or condone illegal conduct such as unauthorized access to Company
computer systems, theft of Company property, or misappropriation of trade secrets.

        (C)     All records of Confidential Information compiled or maintained by the Company,
regardless of the form in which they are stored, shall at all times be and remain the sole property
of the Company, including social media data related to the Company. Employee will disclose,
deliver, and return promptly to the Company all such records of Confidential Information
(regardless of form or media) at any time the Company may request, but no later than the
termination of Employee’s employment, and will not retain any copies. Where permitted by law,
Employee authorizes the Company to inspect, and will cooperate in facilitating the inspection of,
any storage device or account in Employee’s possession or control that has been used to conduct
Company business or to which Confidential Information has transferred or communicated so that
Company can confirm Employee has complied with this Agreement. If Employee is uncertain
whether any particular material or information is Confidential Information, Employee will

                                                5
          Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 7 of 17




consult the Human Resources Department for resolution.


4. Inventions and Other Proprietary Works

        (A)     Employee agrees that all inventions and other Proprietary Works which are
conceived or made by Employee alone or with others, whether or not during usual business
hours, during the period of Employee’s employment by the Company, shall belong to the
Company or its designee, unless specifically disclaimed by the Company, in writing provided
that such are related to Employee’s work with the Company, were created or conceived with the
assistance of the Company Group’s property or resources (such as Confidential Information), or
are related in any manner to the Company Group's business: (i) actually engaged in or (ii)
anticipated at the time of termination of Employee’s employment by the Company; and
Employee agrees to:

                 (1)       promptly and fully disclose such inventions and other Proprietary Works
                           to the Company;

                 (2)       assign to the Company or its designee, its successors, assigns, or nominees
                           for its/their sole use and benefit, all of Employee’s right, title, and interest
                           in and to such inventions and other Proprietary Works for the United
                           States and all foreign countries, in accordance with Paragraph 4(B) below.

       (B)    Employee hereby fully and finally assigns, sells, transfers and releases to the
Company or its designee all of his/her right, title and interest in and to all inventions and other
Proprietary Works (and derivatives therein and thereto), current and future, required to be
disclosed by the terms of this Agreement; provided, however, that the agreement to assign
inventions provided for herein shall be construed so as to comply with any limitations on the
assignment of an invention that are required by applicable law in order for the agreement to be
binding on Employee and not declared void.2

        (C)     Employee agrees that all Proprietary Works covered by Section 4(B) are the sole
property of the Company, and the Company is free to use them in any way, in its discretion. The
rights assigned to Company under Section 4(B) are all legal rights of any kind or character,
including (but not limited to) moral rights, mask work rights, sui generis database rights, and all
other rights of ownership or control regarding the Proprietary Works throughout the world. The
2
 If Employee resides in California, the invention assignment obligation of this Agreement shall be applied so as to
comply with Cal. Lab. Code, § 2870 and will not require the assignment of Employee’s rights in an invention for
which no equipment, supplies, facility, or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, unless (a) the invention relates at the time of conception or reduction to
practice of the invention, (i) to the business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work performed by Employee for the
Company. In the event any of the following laws control, Employee is given notice that the invention assignment
shall be deemed limited to the extent necessary to create a binding assignment under the law: Del. Code Title 19 §
805; Illinois 765 ILCS 1060/1-3; Kan. Stat. Section 44-130; Minn. Statutes, 13A, Section 181.78; N. Car. General
Statutes, Art. 10A, Chapter 66, Commerce and Business, § 66-57.1; Utah Code § 34-39-1 through 34-39-3; Wash.
Rev. Code, Title 49 RCW: Labor Regulations, Chapter 49.44.140.


                                                         6
         Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 8 of 17




rights of the Company may be assigned, transferred, licensed, or sold, in whole or in part, subject
to applicable law, without Employee’s consent, upon such terms as may be determined by the
Company, including without limitation to any successor in interest to the Company, successor in
interest to any of the assets or business of the Company, or any third party.

        (D)     At any time the Company (or its successor in interest) requests, either during
Employee’s employment or after termination thereof, and without charge, but at the Company's
(or its successor's) expense, Employee agrees to execute, acknowledge and deliver all such
further papers, including applications for patents, copyright registration, or other statutory
protections, and to perform such other lawful acts as, in the opinion of the Company, may be
necessary or appropriate to obtain or maintain patents, copyright rights, registrations or statutory
protections for the assigned Proprietary Works in any and all countries and to vest title thereto in
the Company, its successors, assigns or nominees. Employee’s obligations under this Agreement
shall continue beyond the termination of Employee’s employment with respect Proprietary
Works made or conceived by Employee during the period of Employee’s employment and
belonging to the Company or Company Group. The Company Group shall be treated the same
as the Company for purposes of all rights, privileges and powers conveyed, created or granted by
Section 4 of this Agreement.

        (E)    If despite this Agreement Employee retains ownership of any Proprietary Works
that are incorporated into any product or service of the Company, Employee hereby grants
Company a worldwide, irrevocable, royalty-free license to incorporate such Proprietary Works
into the products and services of the Company (and its affiliates) at Company’s discretion
without any attribution or fee owed to Employee. This Agreement supplements, and does not
reduce or eliminate any rights Company would otherwise have in the work product of Employee
under the “work for hire” doctrine, the U.S. Copyright Act, 17 U.S.C. §§ 101 - 810, or any other
applicable laws.

        (F)     Except as attached as expressly disclosed in writing as an attachment to this
Agreement, Employee is not an owner of any right, title or interest, nor is Employee the holder
of any beneficial interest in, to or under any unpatented inventions, patent applications, patents,
works in which a copyright right is claimed, applications for copyright registration, copyright
registration, or trade secrets.

5. Protective Covenants

        The parties stipulate that the confidentiality obligations of this Agreement, standing
alone, are insufficient to protect the Company’s trade secrets and other legitimate business
interests. Certain activities would by their nature, even with good faith efforts to avoid it, result
in damage to Company’s trade secrets, unfair competition and other irreparable harm to
Company and its affiliates. It is in the interest of both parties to identify and avoid the activities
that are of this nature. Accordingly, the parties have identified them below and agree that the
following restrictions are a reasonable and necessary to protect the Company’s and its affiliates’
legitimate business interests:




                                                  7
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 9 of 17




       (A)     Non-Solicitation of Customers.

        To protect the Company’s trade secrets, customer goodwill and other business interests,
during the Restricted Period, Employee will not individually, or through collaboration with or by
the direction or control of any others, knowingly participate in soliciting a Covered Customer for
the purpose of (a) diverting business opportunities away from the Company, (b) causing the
Covered Customer to avoid, stop or reduce business activities with the Company, or (c) inducing
the Covered Customer to do business with a Competing Business. Additionally, Employee will
not knowingly engage in conduct or communications with a Covered Customer likely to
adversely affect the Covered Customer’s opinion regarding the Company (or any of its affiliates)
and/or any of their respective products or services. If California law controls, the restrictions
provided for in this paragraph shall be modified to prohibit only solicitation activity by
Employee that involves or is aided by the misappropriation of Company trade secrets.

       (B)     Non-Interference with Providers.

        To protect the Company’s trade secrets, goodwill and other business interests, during the
Restricted Period, Employee will not individually, or through collaboration with or by the
direction or control of others, knowingly solicit vendors, suppliers, or independent contractors
providing goods or services that have critical value to the Company to the Company that
Employee gained knowledge of through employment with the Company and to substantially
reduce conducting business with the Company or to otherwise alter an ongoing business
relationship with the Company in manner that is harmful to the Company’s business interests. If
California law controls, the restrictions provided for in this paragraph shall be modified to
prohibit only solicitation activity by Employee that involves or is aided by the misappropriation
of Company trade secrets.

       (C)     Non-Interference with Employees

        To protect the Company’s trade secrets, workforce stability and other business interests,
during the Restricted Period, Employee will not individually, or through collaboration with or by
the direction or control of others, knowingly solicit, or help another person solicit, any employee
of the Company that Employee gained knowledge of through his or her employment with the
Company to terminate his or her employment relationship with the Company, or modify such
relationship to the detriment of the Company; provided, however, that nothing herein shall cover
generalized solicitations for employees by use of advertisements in the media (including, without
limitation, trade media) or engaging search firms to engage in solicitations so long as such efforts
are not targeted or focused on the employees of the Company or any of its affiliates.

       (D)     Hiring Away Employees.

        To protect the Company’s trade secrets, workforce stability and other business interests,
during the Restricted Period, Employee will not individually, or through collaboration with or by
the direction or control of others, knowingly hire away, or assist a Competing Business in hiring
away an employee of the Company that Employee gained knowledge of through his or her
employment with the Company, nor will Employee attempt to do so; provided, however, that

                                                 8
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 10 of 17




nothing herein shall cover generalized solicitations for employees by use of advertisements in the
media (including, without limitation, trade media) or engaging search firms to engage in
solicitations so long as such efforts are not targeted or focused on the employees of the Company
or any of its affiliates. Unless Employee can show otherwise by clear and convincing evidence,
it shall be presumed that the former Company employee at issue has been “hired away” if at the
time the individual receives an offer from the hiring party the individual is an employee of the
Company or is and individual who chose to leave the employment of the Company within the
preceding ninety (90) days. If California law controls, the restriction provided for in this
paragraph shall not apply.

       (E)     Non-Competition Restriction

         To protect the Company’s trade secrets and other business interests, during the Restricted
Period, Employee will not (as an employee, consultant, owner, officer, director, partner, or
otherwise) knowingly participate in, manage, supervise or provide Competing Services for a
Competing Business in the Restricted Area. The parties expressly stipulate that the foregoing
restriction (the “Non-Compete Restriction”) is necessary because the other restrictions provided
for in this Agreement are insufficient to prevent unfair competition and protect the Company’s
trade secrets and other legitimate business interests standing alone, and because Employee is of
special, unique, and extraordinary value. If California law controls, the restriction provided for
in this paragraph shall not apply.

       (F)     Non-Compete Payment.

        If Employee’s employment with Company is terminated by the Company without Cause
and Employee is unable to gain new employment during the Restricted Period solely because of
the Non-Compete Restriction, the Company will provide Employee with a Non-Compete
Payment (as defined above) for each month s/he is unable to gain new employment during the
Restricted Period; provided, however, that this monthly payment shall have the following
conditions and limitations:

              i.      for each month after the first month that Employee seeks payment
Employee must search diligently for new employment that does not violate the Non-Compete
Restriction and submit a written report to the Company on or before the 15th day of the month
following the month for which Employee seeks payment; this report must explain Employee’s
efforts to find new employment, identify the companies s/he sought employment with, and
explain why s/he believes the Non-Compete Restriction caused him/her to be unable to get new
employment;

            ii.      Employee will not be eligible for payments if (a) Employee’s employment
with the Company ends due to a termination of employment that is part of a sale or merger where
Employee has been offered employment with the acquiring or surviving entity (at a similar,
aggregate compensation level), or (b) the Company discovers after Employee’s employment has
ended that Employee has engaged in conduct that would have warranted termination for “cause”
during employment;



                                                9
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 11 of 17




            iii.       Employee will cease to be eligible for payments if, at any time during the
Restricted Period, (a) Employee violates this Agreement or any other contractual obligation to
the Company, (b) Employee pursues a legal claim or action to have the Non-Compete Restriction
deemed void or unenforceable as written, or (c) a portion of the Non-Compete Restriction
deemed material by the Company is found unenforceable by a court of law or arbitrator(s);

             iv.        If at any time during the Restricted Period the Company releases
Employee from the Non-Compete Restriction, the Company’s obligation to continue making
Non-Compete Payments to Employee (other than the first month’s Non-Compete Payment) shall
immediately end; however, the Company’s decision to release Employee from the Non-Compete
Restriction shall not eliminate the Company’s obligation to make the first month’s Non-Compete
Payment which Employee acknowledges is adequate consideration for this Agreement; and,

             v.        the monthly Non-Compete Payment will be made to Employee on or
before the last day of the month following the month for which Employee submits a timely
written report as required under this paragraph.

Notwithstanding anything herein to the contrary, the Company shall have the right to
immediately stop making the Non-Compete Payments after the first payment is made if it, in the
exercise of its discretion, determines that grounds for cessation of payments under the criteria
identified above have occurred, or the Company elects to waive its right to continue to enforce
the Non-Compete Restrictions. Accordingly, and notwithstanding anything herein to the
contrary, in the event that Employee’s employment with Company is terminated by the Company
without Cause and Employee is unable to gain new employment during the Restricted Period
solely because of the Non-Compete Restriction, the Company will provide Employee with a
Non-Compete Payment for at least one month.

       (G)     Limits on Restrictions.

        Nothing in this Agreement shall be construed to prohibit (a) Employee from owning
shares in a publicly traded company so long as such interest is less than 2% of the publicly traded
shares in the Company and Employee’s investment is a completely passive one where Employee
has no meaningful involvement in the business affairs of the company, or (b) Employee’s
employment in a separately operated subsidiary or other business unit of a diversified company
that would not be a Competing Business but for common ownership with a Competing Business
so long as written assurances regarding the non-competitive nature of the business and
Employee’s position that are satisfactory to the Company have been provided by Employee and
Employee’s new employer in advance.

       (H)     Reasonableness of Restrictions

        Employee acknowledges that his or her experience and abilities are such that compliance
with this Agreement will not cause any undue hardship or unreasonable restriction on his or her
ability to earn a livelihood and that the restrictions on his or her activities during and after
employment do not prevent Employee from using skills in any business or activity that is not in
competition with Company. Employee acknowledges that the Company is engaged in business

                                                10
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 12 of 17




throughout the world, and unequivocally agrees that the duration and geographic scope of the
restrictive covenants is reasonable in light of the position Employee holds and the geographically
broad scope of doing business on such a global basis. Employee further acknowledges that the
Company conducts business through the Internet and other means of electronic connectivity of
information (“other electronic means”), and that the scope of this provision is therefore
co-extensive with the scope of the Company’s business through the Internet and other electronic
means.

       The restrictions in Paragraphs 5 (A) – (D) are understood by the parties to have an
inherently reasonable geographic limitation, or acceptable substitute for a geographic limitation,
by their nature. However, in the event that an additional geographic limitation is required for
any one of these restrictions to be enforceable then the restriction that requires this additional
geographic limitation shall be considered limited to the Restricted Area.

       (I)     Clarification.

        In the event that the meaning of a material portion of a post-employment restriction
applicable to Employee is not clear to Employee at the time his/her employment with the
Company ends (such as the boundaries for applicable geographic area, scope of activity, or
applicable time frame), Employee will promptly contact the Head of Human Resources of the
Company in order to seek a clarification of the restriction prior to engaging in any activity that
could reasonably be anticipated to fall within the restriction. Employee understands that the
failure to seek such a clarification may waive Employee’s right to claim ambiguity as a defense
to the enforcement of the restriction.

6.     Advance Notice and Confer Obligations.

During employment and the Restricted Period, Employee will provide the Company (through the
Head of Human Resources) with twenty one (21) days advance written notice prior to beginning
employment with a Competing Business (even if self-employed), and will provide any such
prospective employer with notice of this Agreement. If requested, Employee will provide the
Company with information about Employee’s new or prospective position that is sufficient for
Company to verify whether or not the new position would violate this Agreement. Prior to
engaging in any legal action to challenge the restrictions provided for in this Agreement,
Employee agrees to provide the Company with written notice of his/her intent to challenge the
enforceability of the agreement, and if requested by the Company, Employee agrees to meet with
the Company and negotiate in good faith over agreed restrictions necessary to protect the
Company’s legitimate business interests in an effort to resolve disputed issues. Employee
acknowledges and agrees that the Company may elect to provide another party notice of this
Agreement and an opinion about its applicability. While Employee retains the right to also
communicate his or her disagreement with such an opinion if Employee so disagrees, Employee
recognizes the Company’s legitimate business interest in expressing its opinion and consents to it
doing so if it believes such is necessary. Employee agrees that he or she will not assert any claim
that such conduct is legally actionable interference or otherwise impermissible regardless of
whether or not this Agreement is later found to be enforceable in whole or in part.



                                                11
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 13 of 17




7.     Remedies

        (A)     A violation of this Agreement by Employee would cause not only actual,
quantifiable compensable damage, but also additional irreparable harm and continuing injury to
the Company of a non-quantifiable nature, for which there would not be an adequate remedy at
law. Employee acknowledges and agrees that a violation of any of the Employee’s obligations
under this Agreement will cause or result in irreparable harm and damage to the Company and the
full amount of such damages cannot be readily ascertained. For this reason, the Company will be
entitled to a temporary restraining order and to an injunction permanently enjoining and
prohibiting violation hereof by the Employee or any person acting directly or indirectly on the
Employee’s behalf without posting any bond whatsoever (where permitted by law). If a bond is
required then a cash bond of $1,000 shall be sufficient. The equitable relief provided in this
section is not intended as an exclusive remedy, but will be in addition to, and not in limitation of,
any other rights or remedies of the Company. An election to obtain such equitable relief does not
preclude any other remedies available to the Company at law, in equity or under this Agreement.

        (B)     In the event Company loses an employee due, in whole or in part, to conduct by
Employee that violates Paragraphs 5(C) and/or 5(D) of this Agreement prior to the issuance of
injunctive relief, Employee shall pay Company a sum equal to fifty percent (50%) of the annual
wages of the person(s) who were improperly solicited or hired away, based on such person’s last
rate of pay with Company. This payment shall not preclude or act as a substitute for any remedy
that would otherwise be available, including but not limited to, injunctive relief to prevent further
violations. The payment is a reasonable estimate of only a portion of the actual damages likely
to be caused by a breach, most of which remains irreparable, and will not substitute for
injunctive relief where such is available.

       (C)     Company shall be entitled to recovery its attorneys’ fees costs and expenses
incurred in enforcing this Agreement in the event of a breach by Employee. The Company shall
be deemed the prevailing party if relief of any kind is granted to it without regard for whether
some of the relief requested by the Company was denied or modified or whether the Agreement
required reformation in order to be enforced.

8.     Reformation, Severability and Survival

To the extent any provision of this Agreement is found by a court or arbitrator to be invalid or
unenforceable as written within a particular jurisdiction, such provision shall be construed by
limiting and reducing it so as to contain the maximum restrictions enforceable within that
jurisdiction. The parties consent to this reformation process and specifically request it as a
material part of this Agreement. All remaining provisions of this Agreement, and/or portions
thereof, shall remain in full force and effect and the enforceability of the Agreement outside the
jurisdiction at issue shall not be affected. The provisions of this Agreement shall be considered
fully severable. If despite the reformation provided for above, a provision of this Agreement is
deemed illegal, void, or unenforceable; the offending provision shall be severed, disregarded and
deemed excluded from this Agreement. The severed provision shall not affect the remaining
parts or provisions, paragraphs, and subparagraphs of this Agreement which shall be enforceable
and which shall continue to be binding. Employee’s obligations under this Agreement shall

                                                 12
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 14 of 17




survive the termination of this agreement and Employee’s employment with Company, and the
existence of any claim or cause of action against Company by Employee, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement by Company of
such obligations.

9.     Tolling of Covenants

If it shall be determined by a court or arbitrator(s) that Employee has violated one of the post-
employment restrictions provided for in this Agreement, then the period applicable to such post-
employment restriction shall automatically be extended by a period of time equal in length to the
period during which such violation(s) occurred up to a maximum extension of time equal to the
period of restraint the Employee was originally obligated to comply with so that the Company is
given the benefit of compliance (through injunctive relief or otherwise) that is the same as the
length of time originally agreed upon for the restriction. If Wisconsin law controls, this
paragraph shall not apply.

10.    No Conflicting Obligations

Employee represents and warrants that Employee is not prevented or restricted from entering into
this employment relationship with the Company, or restricted or limited in the scope of services
that Employee can perform on behalf of the Company by any agreement, judgment, decree, order,
or other restraint, except as has been expressly disclosed in writing to the Company. In
performing services for the Company, Employee shall not disclose or use any trade secret,
confidential, or proprietary information belonging to any third-party including previous
employers and is hereby expressly admonished not to do so. Employee has not entered into,
and will not enter into, any agreement either written or oral in conflict with this Agreement.

11.    Waiver and Modification

Any failure by Company to exercise its rights or remedies hereunder or any delay in asserting
rights or remedies shall not be construed as a waiver of such rights or remedies, and no waiver of
a right or remedy shall apply unless such waiver is expressly made in writing. In the event of
such a waiver from the Company, the Company’s waiver must be in writing from an officer or
duly authorized member of Company management expressly stating that it is intended to operate
as a waiver or modification of this Agreement. With the exception of the judicial or arbitral
reformation provided for in Paragraph 6, this Agreement may only be modified through a writing
executed by the parties.

12.    Governing Law and Venue

This Agreement shall be interpreted and construed in accordance with and governed by the laws
of the state of the Employee’s last assigned regular work location, without regard to any conflicts
of laws, principles or rules to the contrary. Any legal proceeding arising from or related to this
Agreement shall be conducted in the state and county that is Employee’s last assigned regular
work location, and Employee waives and releases any and all objections to the contrary (based
on personal jurisdiction, convenience of the forum, or otherwise).

                                                13
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 15 of 17




13.    Succession and Transferability

        (A)     Employee agrees that this Agreement shall automatically inure to the benefit of
the Company’s successors and assigns, and be enforceable by them, without the need for any
further action by Employee. The rights of the Company hereunder may be assigned, transferred,
licensed, or sold, in whole or in part, subject to applicable law, without the need for any further
consent from Employee, upon such terms as may be determined by the Company, including
without limitation to any successor in interest to the Company, successor in interest to any of the
assets or business of the Company, or any third party. Employee hereby authorizes the Company
to disclose the terms or provide a copy of this Agreement as well as any related information the
Company deems advisable or relevant regarding Employee to any successor or assign.

        (B)    This Agreement and the covenants herein shall inure to the benefit of, and be
enforceable by the Company’s parent (currently, Siemens Healthcare GmbH, and ultimately,
Siemens AG), subsidiaries, successors and assigns, as express third-party beneficiaries, including
without limitation any entity into which the Company or any part of the Company may be
consolidated or merged. As used herein, references to restrictions used to protect the property
and interests of the Company will be understood to include protection of the property and
interests of any subsidiary, affiliate, or parent of the Company with which Employee has any
material involvement.

       (C)     This Agreement shall be binding upon Employee’s heirs, executors,
administrators and assigns. Employee’s obligations under this Agreement are personal in nature.
This Agreement may not be assigned or transferred by Employee, and Employee may not
delegate, assign, or transfer, or attempt to delegate, assign or transfer, any obligation Employee
may have pursuant to this Agreement, without the prior consent and agreement of the Company.

14.    Changes in Applicable Law & Preservation of General Legal Duties

The law relating to the matters which are the subject of this Agreement, including the restrictions
and rights provided for in this Agreement and enforcement thereof, has been evolving and may
continue to evolve. To the extent amendment of this Agreement is advisable to meet the
requirements of or any changes in applicable law, Employee will, upon the request of the
Company, and without further compensation to Employee, amend this Agreement accordingly.
Nothing in this Agreement will be construed to eliminate, reduce or diminish Employee’s
common law or statutory duties and obligations to the Company as an employee/agent that
would be in effect absent this Agreement, including but not limited to Employee’s duty of
loyalty and fiduciary duty as an employee placed in a special position of trust; nor shall this
Agreement limit or eliminate any remedies available to the Company for a violation of such
duties.

15.    Other Agreements

This Agreement contains all of the terms and conditions of the matters agreed upon in it and
replaces any prior oral agreements between the parties concerning the matters agreed upon within
it. Notwithstanding the foregoing, this Agreement shall be read to supplement and not supersede

                                                14
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 16 of 17




or eliminate any existing written agreements between the parties that create rights in Confidential
Information or Proprietary Works that benefit the Company. Furthermore, this Agreement does
not supersede, modify or replace the terms of any independent written employment agreements,
equity award agreements, incentive compensation plans, Company guidelines or policies, or
benefit plans that contain independent restrictive covenants applicable to Employee (this includes
but is not limited to Murat Gungor 3/19/18). If this Agreement is found void or unenforceable
then any prior written agreement that would otherwise be deemed replaced by this Agreement
shall immediately resume effect as if this Agreement had not existed.

16.    Ongoing Nature of Agreement

This Agreement will be deemed to continue during any periods of renewal of Employee’s
employment, including, but not limited to, periods of employment following promotions or
transfers, or during any subsequent re-employment by Company or any of its affiliates. A
change or changes in Employee’s duties, salary or compensation will not affect the validity or
enforceability of this Agreement.

17.    Notices

Any notice or other communication required or permitted to be given hereunder shall be in
writing and shall be mailed by pre-paid certified mail, return receipt requested, or by Federal
Express or other similar overnight delivery service providing proof of delivery, to the Company
to the attention of the Head of Human Resources at the Company headquarters. All notices shall
be effective on the date sent in accordance with this provision.

18.    At-Will Employment Status

Nothing in this Agreement shall be construed to alter the terms and conditions under which
Employee’s employment may be terminated to create a guarantee of continued employment for a
fixed period of time or to otherwise modify the at will nature of the employment relationship
between the parties. Except where Employee is subject to a separate written agreement that
provides otherwise, Employee shall be an at will employee.

19.    409A of the Internal Revenue Code

In the event that any payment under this Agreement is found to be covered by Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), or by any of the regulations or
administrative guidance thereunder, then notwithstanding anything in the Agreement to the
contrary, (i) if Employee is a “specified employee ” within the meaning of Section 409A of the
Code and the regulations and administrative guidance thereunder, no payment under this
Agreement shall be made to Employee any earlier than the earlier of (A) six months following
termination of Employee’s employment from the Company or (B) the date of Employee’s
death; (ii) Employee will be deemed to have terminated employment from the Company for
purpose of this Agreement only if Employee has a “separation from service” within the meaning
of Section 409A of the Code and the regulations and administrative guidance thereunder; and (3)
each payment under this Agreement is a separate “payment ” within the meaning of Treasury

                                                15
        Case 1:20-cv-09634-JPO Document 8-1 Filed 11/17/20 Page 17 of 17




Regulation Section 1.409A-2(b)(2)(iii). Also, in the event that any payment under this
Agreement is found to be covered by Section 409A of the Code or by any of the regulations or
administrative guidance thereunder, then notwithstanding anything in the Agreement to the
contrary, the Company may adopt amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to comply with the requirements of Section
409A of the Code and the regulations and administrative guidance thereunder.


This Agreement shall be considered made on the date signed by Employee below which shall be
the effective date of this Agreement unless Employee is entering into this Agreement as part of
his/her original hiring, transfer or promotion into a new position in which case the terms of this
Agreement are understood to be effective as of the first day of employment in the new position
Employee is hired into or placed in (whether reduced to writing on that specific date or not).

EMPLOYEE:                                         SIEMENS MEDICAL SOLUTIONS USA, INC.



Employee Signature                                Signature

    Anthony Medigo
Printed Employee Name                             Printed Name
Date:
         11/13/18
                                                  Title



                                                  Signature


                                                  Printed Name


                                                  Title




                                               16
